Citation Nr: 0720640	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  06-39 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1948.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection, in 
pertinent part, for the veteran's cause of death and for 
death pension benefits.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant entered a substantive appeal, VA Form 9, dated 
December 2006, indicating that she wanted to have a Board 
hearing at a local VA office before a member, or members of 
the Board.  A Board hearing has not been scheduled, nor is 
there any indication that the appellant has withdrawn her 
hearing request pursuant to 38 C.F.R. § 20.704(b) and (e).  
As such, the Board finds that the appellant must be scheduled 
for a Board hearing, and notified of the time and place of 
the scheduled hearing. 

In order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED to the RO for the following action: 

1.  The RO should schedule the appellant 
for a Travel Board hearing before a 
Veterans Law Judge of the Board as soon 
as it may be feasible.  The RO should 
send notice of the scheduled hearing to 
the appellant, and her representative, a 
copy of which should be associated with 
the claims file.  

2.  Thereafter, the case should be 
returned to the Board for further 
appellate review, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims additional development 
or other appropriate action shall be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).




 
